Citation Nr: 0926464	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to June 
1945, when he was deemed ineligible for further service or 
reenlistment and discharged.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  This case has been advanced on the 
Board's docket.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is associated with the claims 
folder.

This appeal was previously before the Board in August 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.


FINDING OF FACT

No nexus between the Veteran's active duty and his currently-
shown psychiatric disorder has been demonstrated.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a statement 
of the case or supplemental statement of the case.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).

The foregoing notice requirements were satisfied by a 
November 2008 letter.  Following this letter, the Veteran's 
claim was readjudicated in an April 2009 supplemental 
statement of the case.  The Board notes that while the 
November 2008 letter generally informed the Veteran to 
identify all relevant medical treatment, it did not 
specifically inform him to identify all relevant medical 
treatment provided between his discharge from service in 1945 
and his workplace accident in 1969, in accordance with the 
Board's August 2008 Remand.  However, in a December 2008 
response to the November 2008 letter, the Veteran indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.  In view of this response, the Board 
finds that the November 2008 letter substantially complied 
with the Board's August 2008 Remand, and a remand to accord 
the Veteran another opportunity to provide the names, dates, 
and locations of pertinent post-service treatment between 
1945 and 1969 is not necessary.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Additionally, the Veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a July 2007 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

The Board also finds that the duty to assist provisions of 
the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been 
obtained and associated with the claims folder.  Neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In this 
regard, the Board notes that the claims file currently 
contains only copies of the Veteran's separation documents.  
However, as the National Personnel Records Center has 
certified that the Veteran's service medical and personnel 
records were destroyed in a fire at their storage facility in 
St. Louis, the Board finds that further attempts to obtain 
these records would be futile.  38 C.F.R. 3.159 (c)(2).  

Additionally, the Board notes that the Veteran has been in 
receipt of Social Security Administration (SSA) disability 
benefits since 1972, when he sustained a severe workplace 
injury, rendering him unemployable.  In accordance with the 
Board's August 2008 Remand, the RO requested the Veteran's 
SSA disability records.  A November 2008 response from the 
SSA, however, indicates that these records have been 
destroyed.

The Board acknowledges that the Veteran has not been accorded 
VA examinations pertinent to the claim on appeal.  However, 
as will be discussed in the following decision, the record 
does not reflect complaints of, treatment for, or findings of 
any psychiatric disorder in service.  While post-service 
medical records reflect various psychiatric diagnoses, 
including depression and PTSD, these psychiatric disorders 
have been consistently linked to a post-service workplace 
accident.  Thus, a remand to accord the Veteran an 
opportunity to undergo a VA examination that specifically 
addresses the etiology of his currently-shown psychiatric 
problems is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

Analysis

The Veteran contends that his currently-shown psychiatric 
problems began during his military service.  Specifically, he 
asserts that he developed depression and PTSD as the result 
of a traumatic experience while serving in 1945.  He has 
described his stressor as a live fire tank exercise at Fort 
Hood, during which he believed he was actually engaged in 
combat and thought he was going to be killed.  He asserts 
that he suffered a nervous breakdown and was hospitalized as 
a result of this incident, and thereafter discharged from 
service.

As mentioned, the only service records contained in the 
claims file are copies of the Veteran's separation documents.  
These documents indicate that he was separated from the Army 
under the authority of Army Regulation 615-369, July 20, 
1944.  Reference to this regulation reveals that enlisted 
personnel discharged on this basis were discharged for one of 
three reasons: 1) inaptness, 2) lack of required degree of 
adaptability for military service, or 3) enuresis 
(bedwetting).  The regulation also specifies that the 
separation document was to reference the citation number for 
the regulation only, without setting forth the reason for the 
discharge, as the reason for discharge was to be documented 
and supported in a separate report to be filed with the 
serviceman's personnel records.  In this case, the Board can 
only assume that such a separate report was prepared; however 
since the Veteran's personnel records were destroyed by fire, 
we are left without any explanation as to the Army's 
determination that the Veteran was not suited for military 
service.  Discharges for reason of physical disability or on 
account of insanity or psychosis were covered by different 
Army Regulations, however.  Therefore, the mere notation of 
Army Regulation 615-369 on the Veteran's separation papers is 
not dispositive as to the reason for his discharge.

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008).  See also, Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In the present case, relevant medical records reflect 
diagnosis of and treatment for PTSD beginning in December 
1987.  Despite a diagnosis of PTSD, however, all of the 
criteria of 38 C.F.R. § 3.304(f) to establish service 
connection have not been met.  

Here, the record lacks both credible supporting evidence that 
the claimed in-service stressor actually occurred and medical 
evidence of a link between the Veteran's current PTSD 
symptomatology and the claimed in-service stressor.  With 
regard to the former, evidence necessary to establish that 
the claimed in-service stressor actually occurred varies 
depending upon whether it can be determined that the Veteran 
"engaged in combat with the enemy."  See, 38 U.S.C.A. 
§ 1154(b) (West 2002).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed 
in-service stressor.  Id.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

The record does not indicate, and the Veteran does not 
assert, that he engaged in combat during his five months of 
active duty, or that he was awarded any decoration, medal, or 
badge indicative of involvement in combat.  As such, the 
Board concludes the Veteran did not engage in combat, and the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressor(s).  His testimony must be 
corroborated by credible supporting evidence.  Cohen, supra.  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).
As previously discussed, the available service records do not 
reflect the reported incident at Fort Hood or subsequent 
hospitalization.  Further, while the record reflects a 
diagnosis of PTSD, a December 1987 VA treatment report shows 
that this condition was associated with a 1969 work accident, 
rather than the Veteran's military service.  Accordingly, 
since the record lacks credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.

The record reflects a plethora of other psychiatric 
diagnoses.  Specifically, a December 1975 Workers' 
Compensation award indicates "neurosis."  A December 1987 
VA treatment report reflects a finding of depression and 
anxiety.  Subsequent VA treatment reports show a diagnosis of 
situational adjustment disorder and major depressive 
disorder.  Importantly, however, none of these records 
reflect a link between the Veteran's various psychiatric 
conditions and his period of service.  Instead, these records 
reveal that the Veteran's psychiatric problems stem from a 
post-service workplace accident.  

In an April 2004 statement, the Veteran's wife acknowledged 
that these earlier medical reports referred only to the 1969 
work accident, but asserted that this was because the Veteran 
was never specifically asked about the claimed in-service 
event.  However, the Board notes that even more recent 
treatment records, which do reference the claimed in-service 
incident, do not suggest a link between the Veteran's 
military service and his psychiatric problems.  (See July 
2005 VA Mental Health Clinic Triage Interview Note).  

Particularly in view of the absence of the service medical 
records, the Board has given significant consideration to the 
Veteran's assertion that his psychiatric problems began 
during service, and were merely aggravated by the 1969 
workplace accident.  However, the record simply fails to 
reflect any psychiatric findings prior to 1969.  This lengthy 
period without post-service treatment (e.g., 25 years after 
separation from service) weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
Additionally, the Board notes that while a Veteran is 
competent to describe when his psychiatric disorder began, in 
this case he has offered conflicting statements regarding the 
onset of psychiatric symptoms and treatment.  Throughout the 
course of this appeal, the Veteran has asserted that he was 
hospitalized for psychiatric problems in service.  However, 
the report of an April 1985 VA examination, in connection 
with a special monthly pension claim, shows that the Veteran 
reported he had "never been hospitalized for psychiatric 
reasons."  Further, the corresponding request for that 
physical examination reflects that the Veteran reported being 
"mentally disturbed since accident on Oct. 20, 1969."  
Accordingly, his statements do not credibly link the onset of 
his psychiatric problems to his time in service.  

Given the lack of medical evidence of a psychiatric condition 
for decades after service, the Veteran's inconsistent 
statements regarding the onset of psychiatric symptoms and 
treatment, and the absence of a medical opinion linking his 
depression or other psychiatric problems to service, the 
greater weight of the evidence is against the Veteran's claim 
for a psychiatric disorder.

ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


